                 Case 2:18-cv-00537-JLR Document 67 Filed 01/07/19 Page 1 of 5



 1                                                                  HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     JOHNNY B. DELASHAW, JR.,
10                                                      Case No. 18-cv-00537-JLR
                             Plaintiff,
11               v.                                     DECLARATION OF DAVID SABEY

12   SEATTLE TIMES COMPANY, and
     CHARLES COBBS,
13
                             Defendants.
14

15          I, David Sabey, declare as follows:

16          1.        I am over age 18 and competent to be a witness. I am making this declaration based

17   on facts within my own personal knowledge.

18          2.        I am the Chairman and President of Sabey Corporation, which I founded in

19   Seattle around forty years ago. I am also a co-founder of the Seattle Science Foundation (SSF).

20          3.        Sabey Corporation is a privately held real estate development and investment

21   company. We specialize in developing mission critical and other technical space for the data

22   center, medical and life sciences, education, government and military sectors. Since 2003, we

23   have owned part of the Cherry Hill campus of Swedish Medical Center. The Seattle

24   Neuroscience Institute (SNI) of Swedish is located at the Cherry Hill campus.

25          4.        Over the past several decades, the Sabey Corporation and our family have been



                                                                                       LAW OFFICES
     DAVID SABEY DECLARATION - 1                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                               999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
                                                                            TEL (206) 623-1700 FAX (206) 623-8717
                 Case 2:18-cv-00537-JLR Document 67 Filed 01/07/19 Page 2 of 5



 1   involved in several initiatives to improve our community and contribute to the advancement of

 2   science and education. Our efforts have included financial contributions to several universities

 3   and foundations, including the Institute for System Biology, Harvard Systems Biology Advisory

 4   Board, Providence Health System, Northwest Kidney Centers, Swedish Health System,

 5   University of Notre Dame, Seattle Science Foundation, University of Washington, Gonzaga

 6   University, and Seattle University. As part of our community engagement, we also have funded

 7   the Seattle Times Traffic Lab.

 8          5.      SSF began as a collaborative effort between Dr. Mark Reisman of Swedish’s

 9   Heart and Vascular Institute, Joanie Block, former manager of Neuroscience Research and

10   Education at SNI, and me. The common vision was: (a) a center for physician education and

11   training, conducted in a neutral environment that would foster communication and collaboration

12   among medical professionals and industry; and (b) a robust audio/visual production capability

13   with access to an expansive international network and ample connectivity to transmit images and

14   learning from the best in the medical world to those eager to learn, adopt, and improve upon their

15   techniques. Today, SSF has achieved that vision, hosting events and training sessions, some of

16   which are broadcast around the world.

17          6.      In 2016 and 2017, I learned that the Seattle Times was contacting Swedish

18   employees in search of information for articles about Swedish, the Swedish Neuroscience

19   Institute (SNI), SNI surgeons, SSF, and Sabey Corporations’s relationship with Swedish.

20          7.      In February 2017 and May 2017, I read the Seattle Times articles about SNI and,

21   based on my personal knowledge of many of the surgeons at SNI (including Dr. Delashaw and

22   Dr. Oskouian) and SNI, I knew that the articles painted SNI in a false light (that SNI and its

23   surgeons placed financial gain ahead of patient safety) and that the articles contained specific

24   false statements about the surgeons and SNI. I was disappointed by the Times’s articles, which

25   had a devastating impact on SNI and particularly on the careers of Drs. Delashaw and Oskouian,



                                                                                        LAW OFFICES
     DAVID SABEY DECLARATION - 2                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                             TEL (206) 623-1700 FAX (206) 623-8717
                 Case 2:18-cv-00537-JLR Document 67 Filed 01/07/19 Page 3 of 5



 1   both of whom I know well through SSF and whom I respect as extraordinarily talented surgeons

 2   and advocates for advancement of patient care.

 3          8.      On July 18, 2017, the co-author of the articles, Mike Baker, called my office and

 4   asked to speak me. His inquiry confirmed our belief that Baker planned to continue targeting

 5   SNI and specifically to write an article about me, my company, and/or SSF, and our long-

 6   standing relationship with Swedish and SNI.

 7          9.      At that point we sought legal advice from Art Harrigan, who has represented

 8   Sabey Corporation and me personally in past commercial disputes. I sought Mr. Harrigan and

 9   his firm’s advice on potential avenues to forestall an imminent attack targeting me, SSF, and my

10   company; among those avenues was a potential lawsuit, which I would be compelled to file if the

11   Times published articles akin to those it had published about SNI and Drs. Oskouian and

12   Delashaw.

13          10.     In the course of these efforts, it became clear that Dr. Delashaw, Dr. Oskouian,

14   my company, and I needed to share analysis of common legal and factual issues, get prepared to

15   definitively address potential areas of future misstatements by the Times, analyze common or

16   related legal questions, and coordinate these activities to avoid duplicative individual efforts.

17   While each participant had his own interest to protect and took issue with the defamatory

18   statements made or expected to be made that were about him, there was a considerable overlap in

19   both factual and legal questions.

20          11.     We began working together with Mr. Harrigan, his partner Tyler Farmer, and

21   other lawyers at Mr. Harrigan’s firm, and, less frequently, with other lawyers defending Dr.

22   Delashaw in litigation arising from the aftermath of the Seattle Times articles to develop

23   information, legal analysis, and strategies that included preventing, or addressing, future

24   misleading coverage. I understood and agreed that our communications with each other, others

25   at my company, Mr. Harrigan’s firm, and other lawyers involved in the defense of Dr. Delashaw



                                                                                         LAW OFFICES
     DAVID SABEY DECLARATION - 3                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                 999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
                                                                              TEL (206) 623-1700 FAX (206) 623-8717
               Case 2:18-cv-00537-JLR Document 67 Filed 01/07/19 Page 4 of 5



 1   would be privileged and confidential. We reduced that agreement to writing in November 2017.

 2   While I did not sign the agreement in November 2017, I had Tyler Farmer sign it on my behalf in

 3   December 2017. The written agreement merely reflected our longstanding agreement to work

 4   together to protect ourselves from false reporting by the Seattle Times.

 5           12.     I worked with counsel to be prepared to take such action as was indicated based

 6   on the forthcoming article (published on December 18, 2017) and, in advance of publication,

 7   took steps to deter the Times from printing inaccuracies. Those steps included providing the

 8   Times with accurate, detailed information about each of the topics about which the Times

 9   inquired. We made certain the Times had the facts relating to the topics about which Mr. Baker

10   was inquiring and that their possession of the facts was a matter of record. Exhibit 1 to this

11   declaration is a true and accurate copy of my communication to Mr. Baker on November 10,

12   2017, answering 14 questions that Mr. Baker had sent to me. These answers were prepared with

13   the help of counsel to ensure that we minimized the potential for the Seattle Times to

14   mischaracterize the nature of the relationship between Sabey Corporation and SNI.

15           13.     In connection with these efforts, I also personally advised the Seattle Times

16   management that if any article about Sabey Corporation contained material inaccuracies along

17   the lines of the articles about SNI and Dr. Delashaw, my response, including a potential legal

18   response, would be swift and direct.

19           I swear under the penalty of perjury under the laws of the United States that the foregoing

20   is true and correct.

21           Dated this 7th day of January, 2019.

22                                                  s/ David Sabey
                                                    DAVID SABEY
23

24

25



                                                                                        LAW OFFICES
     DAVID SABEY DECLARATION - 4                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                             TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:18-cv-00537-JLR Document 67 Filed 01/07/19 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on January 7, 2019, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system which will send notification of such filing to the parties

 4   registered with the Court’s ECF system for the above-captioned case.

 5          DATED this 7th day of January, 2019.

 6                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
 7                                                 By: s/ Arthur W. Harrigan, Jr.
                                                       Arthur W. Harrigan, Jr., WSBA #1751
 8
                                                       999 Third Avenue, Suite 4400
 9                                                     Seattle, WA 98104
                                                       Tel: (206) 623-1700
10                                                     Fax: (206) 623-8717
                                                       Email: arthurh@harriganleyh.com
11
                                                   Attorneys for Johnny B. Delashaw, Jr.
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                                        LAW OFFICES
     DAVID SABEY DECLARATION - 5                                         HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                             TEL (206) 623-1700 FAX (206) 623-8717
